Citation Nr: 0307826	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  98-11 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disability.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty from August 1952 to March 
1956.

This matter was last before the Board of Veterans' Appeals 
(Board) in February 2000, on appeal from a November 1997 
rating determination of the Department of Veterans Affairs 
(VA) Regional Office (RO).  The appellant challenged the 
Board's decision by appealing to the U.S. Court of Appeals 
for Veterans Claims (Court).  By decision dated in May 2001 
and pursuant to VA's unilateral motion, the Court remanded 
the appellant's claims for compliance with recently enacted 
legislation.

Letters dated in September 2001 and April 2002 advised the 
appellant and his representative of an additional opportunity 
to submit evidence and argument prior to readjudication of 
this matter by the Board.  By submissions dated in August 
2002, the appellant through his representative submitted 
additional argument. 


FINDINGS OF FACT

1. By rating decision dated in August 1992, service 
connection for bilateral hearing loss and a right ankle 
disability was denied upon the finding that there was no 
evidence of complaints or findings referable to a disability 
of the right ankle during service and no evidence to indicate 
bilateral hearing loss or tinnitus shown to have been 
incurred in or aggravated by active military service.  The 
appellant was notified of this determination in September 
1992.

2. The additional evidence obtained or submitted to reopen 
the claims since August 1992 includes the appellant's 
statements associating his current ankle disorder and hearing 
loss with service and statements from family and associates 
noting the appellant's difficulties with his right ankle 
following service.

3. The additional evidence is either cumulative or redundant 
and, by itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to adjudicate fairly the previously denied claims at 
this time.


CONCLUSIONS OF LAW

1. New and material evidence to reopen the claim of service 
connection for a right ankle disability has not been 
submitted; the appellant's claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

2. New and material evidence to reopen the claim of service 
connection for bilateral hearing loss has not been submitted; 
the appellant's claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 


The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002). 

Of significance to this matter, nothing in the VCAA's 
provisions as to the duty to assist shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed, except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f).

The Board has carefully considered the evidence of record and 
is of the opinion that the provisions of the VCAA have been 
satisfied.  

It cannot be doubted that the appellant has been continually 
advised of the evidence that would be helpful to substantiate 
his claim.  38 U.S.C. § 5103(a).  First, he was apprised of 
the reasons for the August 1992 denial of his claim by letter 
dated in September 1992.  Shortly after receipt of his 
attempt to reopen his claim and by letter dated in June 1997, 
the appellant was apprised of the requirement to submit new 
and material evidence.  The appellant did not respond to this 
advisement, other than to reiterate previous contentions that 
he had incurred the disorders in service.  He was again 
apprised of the requirement to submit evidence by letter 
dated in December 1997.

Following receipt of his May 1998 notice of disagreement, the 
appellant was apprised of the law and regulations pertaining 
to the reopening of claims by the issuance of a Statement of 
the Case in June 1998, and Supplemental Statements of the 
Case in February and October 1999.  

Further, although the Board's decision of February 2000 has 
been vacated and is no longer of legal efficacy, it 
nonetheless remains a matter of record.  In the decision, the 
appellant was provided a detailed review of the evidence of 
record as it pertained to the claims at issue, and how he had 
not submitted sufficient evidence to reopen the claims.  
Further, although the Board's February 2000 decision was 
specifically remanded due to the passage of the VCAA, and the 
appellant was clearly provided with a copy of VA's unilateral 
motion for such action, the appellant has not provided any 
further information beyond that previously of record in 
February 2000.  

In September 2002, the Board provided the veteran with 
detailed notice concerning the provisions of the VCAA.  This 
notice covered the VA's duty to notify and assist the 
claimant as well as an explanation of the division of 
responsibilities between VA and the veteran in obtaining 
evidence.  The veteran expressly responded in October 2002 
that he wished to have his claim reviewed on the evidence of 
record.  

In specific compliance with the Court's ruling in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), and by letter dated in 
January 2003, the appellant was provided with a comprehensive 
statement of the evidence that would be required to 
substantiate his claims, including his contentions and was 
further advised that it was his responsibility to obtain the 
substantiating evidence as described.  The appellant has not 
responded to this advisement.  

Notwithstanding the veteran's apparent desire to have the 
claims decided based upon the evidence of record, the Board 
must point out that VA has also attempted to secure all 
relevant evidence in an effort to substantiate the 
appellant's claim.  38 U.S.C. §5103A(a).  In particular, as 
will be discussed below, the appellant has reported that he 
underwent bilateral reconstructive ankle surgery at some 
point between 1978 to 1980.  VA attempted in July 1982, and 
in June and September 1999 to retrieve records of these 
procedures, but it was reported that there were no records at 
the servicing VA medical centers in Long Beach, California 
(the specific facility named by the appellant to have 
performed the procedures); or those VA facilities in Boise, 
Idaho and San Diego, California, or any of the archival 
records depositories serving these facilities where the 
appellant had obtained other VA medical treatment.

As will be discussed below, the appellant's attempt to reopen 
his claim is being denied upon the principal basis that upon 
the initial rating decision, there was insufficient evidence 
to substantiate the claimed in-service incidents which caused 
the disorders in question.  The sought-after VA medical 
records, which from the appellant's account were generated in 
the late 1970's or early 1980's  (approximately 15 years 
after service) would have no bearing upon the primary basis 
upon which the right ankle claim remains finally denied as a 
result of this decision - the lack of an in-service incident 
giving rise to a current disability.  See generally Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of a claimant's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service).  
  
In sum, the appellant has been advised of the specific 
evidence that would substantiate his claim and all reasonable 
efforts have been undertaken to complete the record on 
appeal.  

The Merits of the Claims

The Board has carefully examined all evidence of record, to 
include that at the time of the February 2000 decision and 
thereafter.  The fundamental record has not been altered, and 
examination of the applicable law pertaining to the reopening 
of claims has not changed.  In this regard, the Board 
observes that to the extent that this decision reiterates 
factual summaries previously considered by the Board, it is 
emphasized that such repetition only represents those matters 
that have remained unchanged by the Court's remand directives 
and evidence subsequently developed by the RO.  Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991) [in proceeding with a 
decision on the merits of an appellant's claim subsequent to 
remand, the Board is to fully readjudicate the issue on 
appeal in accordance with Court's directives, and such is not 
"merely for the purposes of rewriting the opinion so that it 
will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A [Court] remand is 
meant to entail a critical examination of the justification 
for the decision."].  

Applicable law provides that RO decisions which are 
unappealed become final.  38 U.S.C.A. 7105; 38 C.F.R. 
20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999). First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. 3.156(a) in order to have a finally 
denied claim reopened under 38 U.S.C.A. 5108.  By "new and 
material evidence" is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  In Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998), it was noted that such evidence could 
be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.




The Board notes that the regulatory definition of "new and 
material evidence" was recently amended.  See 66 Fed. Reg. 
45,630 (Codified as amended at 38 C.F.R. 
§ 3.156(a)).  However, this regulatory change affects only 
claims filed on or after August 29, 2001.  The appellant 
submitted his claim to reopen in May 1997.  Thus, the 
applicable definition for the current appeal is that 
contained in 38 C.F.R. 
§ 3.156(a) which was in effect prior to August 29, 2001.

If new and material evidence has been presented, the claim 
must be reopened, and the Board must determine whether, based 
upon all the evidence of record in support of the claim, VA 
has complied with its statutory duty to assist.  See 38 
U.S.C. 5103(b).  Following this determination, the Board may 
then proceed to evaluate the merits of the claim.  See also 
Winters v. West, 12 Vet. App. 203 (1999).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim. See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.     See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review whether the duty to 
assist has been fulfilled.  

Having carefully examined the evidence of record in light of 
the foregoing law, the Board has concluded that the appellant 
has not submitted new and material evidence that is 
sufficient to reopen either of his claims, and the appeal 
will therefore be denied.  

At the time of the August 1992 rating decision, evidence was 
of record indicating that the appellant served on active duty 
from August 1952 to March 1956.  Service medical records make 
no reference to either a right ankle disability or hearing 
loss.  While reference is made to a left ankle injury in 
April 1954, at his discharge evaluation in March 1956, no 
reference was made to either a right ankle disability or 
hearing loss.  In particular, at the March 1956 evaluation, 
the appellant's lower extremities and feet were noted to be 
normal upon clinical evaluation.  A "15/15" whisper test 
result for the appellant's hearing was reported.  
Accordingly, the hearing results at separation from active 
service were considered "normal."  See Smith v. Derwinski, 2 
Vet. App. 137, 138 and 140 (1994).  The appellant was 
discharged from active service in March 1956.

The appellant filed his initial claim for VA compensation in 
December 1991.  In a May 1992 statement, the appellant 
alleged that while on active service, he had sustained 
"fractures" of both of his ankles.  

An audiological evaluation in February 1992 revealed 
gradually sloping, mild to moderate hearing loss in the right 
and left ear.  The type of loss could not be determined. 

The appellant also underwent a VA physical examination in 
February 1992.  He reported that he had sustained injuries to 
his left and right ankle while engaging in sports activities 
in the Navy.  The appellant also reported that he had had 
both ankles reconstructed in 1979 and in 1980.  He was 
diagnosed to have status post-surgical reconstruction of both 
ankles, without visible deformity of either ankle.  
Radiographic studies taken of the appellant's ankles revealed 
moderate hypertrophic changes involving both ankles.  Medical 
records obtained by the RO at that time failed to indicate an 
association between the appellant's right ankle disorder or 
hearing loss with active service.

In an August 1992 rating determination, service connection 
was denied for bilateral hearing loss and a right ankle 
fracture or other right ankle disorder.  The RO noted that 
there was no evidence of complaints or findings referable to 
a disability of the right ankle during service.  Service 
connection was denied for bilateral hearing loss and tinnitus 
as neither were shown to have been incurred in or aggravated 
by active military service and were not shown by any evidence 
until 1991 - a date far removed from the appellant's active 
duty.  The appellant was notified of this determination in 
September 1992.  He did not challenge the rating decision by 
the filing of a notice of disagreement.  

In May 1997, the appellant petitioned to reopen his 
previously denied claims.  Prior to this time, in an August 
1993 VA evaluation, he again reported bilateral ankle sprains 
during service.  It was noted that the appellant had 
reconstructive surgery done on the left side in 1979 and on 
the right side in 1981.  The examiner noted that the right 
ankle appeared to be somewhat weak.  This evidence is plainly 
not "new," as it is a reiteration of the appellant's 
previously advanced contentions as to his right ankle 
disability, which were rejected in August 1992.  

In a statement received in September 1997, the appellant 
requested consideration under the provisions of 38 U.S.C.A. § 
1154(b), in support of his claim, and argued that he served 
in combat while on active military duty.  However, the 
application of a presumption is not evidence, but is instead 
an evidentiary rule.  Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998).  

Moreover, because the appellant's account of the incurrence 
of his hearing loss and his right ankle injury is not that 
they were incurred in combat, but only that he is a combat 
veteran, his proffer poses no new information which must be 
fairly considered to reopen the claim and readjudicate its 
merits.  As to his right ankle, he stated that he was working 
on the deck of his vessel, enroute to the Philippines, when 
the ship rolled and caused him to turn the right ankle.  Such 
is not an account of combat service.  He reported that he 
incurred his hearing loss "during test firing" of the 
vessel's guns.  Neither account suggests that the appellant 
was engaged in combat with the enemy at the time of his 
claimed incurrence.  See VAOPGCPREC 12-99 [Holding in part 
that in order to find that a veteran "engaged in combat with 
the enemy" under 38 U.S.C. § 1154(b), requires, among other 
factors, that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality].        

In July 1998, the appellant supplied the VA with several lay 
statements noting the appellant's difficulty with both ankles 
following his discharge from active service. In one of the 
statements, the appellant's brother reported that when the 
appellant was discharged from naval service, he was always 
spraining his left or right ankle just by walking normally.  
It was noted that this problem had existed since 1980 to 1981 
and continued to worsen.  In July 1998, the appellant's 
sister stated her belief  that the appellant injured his 
ankles in service.  The appellant's mother and stepfather 
also reported that he was having trouble with his ankles and 
that both ankles tended to twist and cause him to stagger and 
hold on to things.

At a hearing held before a hearing officer at the RO in June 
1999, the appellant reiterated prior contentions relative to 
the onset of his disorders, and stated that he did not seek 
medical treatment for his right ankle in service.  He 
reported that he first had problems with his right ankle 
between 1978 and 1979, and that he had  ankle reconstruction 
at a VA Medical Center in Long Beach, California, between 
1979 and 1980.   

When asked specifically when, after service, he first noted 
problems with his hearing, he noted that it was approximately 
10 years previously (i.e., approximately 1989 or 33 years 
after his discharge).  The appellant reported that a VA 
audiologist informed him that his hearing deficiency "could 
be caused" by the noise exposure he sustained during 
military service.  




The foregoing lay accounts are not "new," within the 
meaning of applicable law.  They essentially reiterate the 
appellant's essential contention of having sustained the 
disabilities in question during his active service.  
Significantly, however, the providers of the statements in 
question all reported that the appellant to have had medical 
treatment beginning, at the earliest, in the late 1980's.  
There has been no evidence shown that any of individuals who 
submitted statements on behalf of the veteran has any medical 
expertise to competently opine of a linkage between any 
incident of military service and the appellant's claimed 
disorders.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).        

Finally, as is noted above, the RO specifically requested 
records from the VA Medical Center in Long Beach, California, 
where the appellant had reported receiving treatment for  his 
ankles in 1978 or 1979.  The medical facility reported there 
were no records of the claimed treatment, either in its hard-
copy files or in its microfiche archives.

In these circumstances, the appellant has plainly not 
submitted new and material evidence that is sufficient to 
warrant the reopening of his claims.  He has essentially 
reiterated previously advanced contentions which were 
rejected by the August 1992 rating decisions, and has not 
present competent evidence which, either by itself or in 
combination with other evidence, bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.






ORDER

New and material evidence not having been received, the 
application to reopen the claims of service connection for a 
right ankle disorder and hearing loss is denied.  



		
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

